DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The 101 rejection has been withdrawn in light of claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (USPG 2020/0117713, hereinafter referred to as Ray) in view of Lee et al. (USPG 2020/0097604, hereinafter referred to as Lee).


Regarding claims 1, 9, and 16, Ray discloses a computer-implemented method, system, and computer program product for speech-to-media translation comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the programmable instructions executable by a processor to cause the processor to
receiving, via a processor, an input in a first language and receiving a command to translate the input into a second language associated with a target user, wherein the input comprises text and/or audio for conversion to text (figure 3, step 302-306, also see paragraph 45); 
searching an image database based on the input to retrieve contextually relevant images (figure 3, step 308; see figure 6B; paragraphs 31-32, picture dictionary); and 
communicating, via the processor, the retrieved contextually relevant images to the target user to convey a translation of the input (figure 3, step 308, figure 6B).  
Ray fails to explicitly disclose, however, Lee teaches searching an image database via neural network of the processor, and wherein the neural network is trained with training text and pre-defined images to identify the contextually relevant images in the image database (process in figure 7, images are retrieved based on input words; the first encoding engine and second encoding engine process the images and text via respective neural networks that were trained with corresponding images and text previously; also see paragraphs 36-38 and 42; also refer to figures 2-6 for more details).
Since Ray and Lee are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using neural network to select contextually relevant images for the corresponding textual input.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 3-4, 11-12, and 18-19, Ray further discloses wherein the personal image database is on a mobile device or on a cloud repository (paragraphs 31-32 and/or figure 2), wherein the input is received from a first user and the image database is a public image database (paragraphs 31-32 and/or figure 2, picture dictionary can be used by multiple users).  

Regarding claims 7-8 and 15, Ray further disclose communicating a translation of the input from the first language to the second language to the target user (figures 5B and 6B, the target use can use the same device as the user who initiates the translation), and wherein neither a textual translation nor an audio translation is communicated to the user (figures 5B and 6B, the target use can use the same device as the user who initiates the translation.  The translation is intended for the target user, not the user who initiates the translation).  


Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Lee, and further in view of Wyner (USPG 2019/0108773, hereinafter referred to as Wyner).

Regarding claims 2, 10, and 17, Ray fails to explicitly disclose, however, Wyner teaches wherein the input is received from a first user and the image database is a personal image database (paragraph 50, “each user should have their own set of database objects reflecting their personal flashcards, known words, selected images, etc.”).  
Since Ray and Wyner are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of creating and using user-specific database to improve accuracy.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Lee, and further in view of Junqua et al. (USPN 6415257, hereinafter referred to as Junqua).

Regarding claims 5, 13, and 20, Ray fails to explicitly disclose, however, Junqua teaches searching a video database based on the input to retrieve contextually relevant videos; and communicating retrieved contextually relevant videos to the target user (col. 4, line 15 to col. 5, line 10).  
Since Ray and Junqua are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of searching and retrieving requested video.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Lee, and further in view of Marggraff (USPG 2006/0127872, hereinafter referred to as Marggraff).

Regarding claims 6 and 14, Ray fails to explicitly disclose, however, Marggraff teaches wherein the input is received from a first user, the method further comprising: prompting the target user to draw an image via an interface of a mobile device of the target user (paragraph 119, requesting the user to drawn an image); and communicating the image drawn by the target user to the first user (paragraph 119, requesting the user to drawn an image, which can be seen by the first user).  
Since Ray and Marggraff are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of requesting the user to drawn an image on screen.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chester et al. (USPG 2017/0262433) teach a language translation system that is considered pertinent to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656